     Case 4:19-cv-01934 Document 27 Filed on 11/08/19 in TXSD Page 1 of 8




                       UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF TEXAS
                             HOUSTON DIVISION

FREEDOM FROM RELIGION                          §
FOUNDATION, INC. and JOHN ROE,                 §
                                               §
      Plaintiffs,                              §
                                               §
v.                                             §         CASE NO. 4:19-cv-1934
                                               §
JUDGE WAYNE MACK in his personal               §
capacity and in his official judicial capacity §
on behalf of the State of Texas,               §
                                               §
      Defendants.                              §

                 JOINT DISCOVERY/CASE MANAGEMENT PLAN
                            UNDER RULE 26(f)
                   FEDERAL RULES OF CIVIL PROCEDURE

1.    State where and when the meeting of the parties required by Rule 26(f) was held,
      and identify the counsel who attended for each party.
      From October 22 through November 4, the parties conferred by email to
      develop a joint discovery/case management plan. Attorney Sam Grover
      participated as counsel for Plaintiffs, with Attorney Elizabeth Cavell also
      notified. Attorneys Brad Hubbard and Bennett Rawicki participated as
      counsel for Judge Mack in his personal capacity, with Attorneys Allyson
      Ho and Mike Berry also notified. Assistant Attorney General Christopher
      Hilton was invited to participate, but declined, explaining, “I will not be
      participating in the 26(f) conference because I do not represent a party to
      this litigation. See Fed. R. Civ. P. 26(f)(1) (“[T]he parties must confer . . . .”)
      (emphasis added).”

2.    List the cases related to this one that are pending in any state or federal court with
      the case number and court.
      The parties are unaware of any pending related cases.

3.    Briefly describe what this case is about.
      Defendant Mack serves as the elected Justice of the Peace for Justice
      Court Precinct No. 1 in Montgomery County, Texas. Plaintiffs allege
      Defendant Judge Wayne Mack, in his personal capacity and in his official
      judicial capacity on behalf of the State of Texas, implemented a courtroom-
      prayer practice during which a guest chaplain delivers a prayer in front of
      those assembled in the courtroom before the start of each court session.
      Plaintiffs object to this alleged courtroom-prayer practice as a violation of
      Case 4:19-cv-01934 Document 27 Filed on 11/08/19 in TXSD Page 2 of 8




       the Establishment Clause of the First Amendment. The Plaintiffs are an
       individual attorney who has observed the Defendants’ alleged courtroom-
       prayer practice and a non-profit membership organization devoted to the
       separation of church and state.
       Plaintiff Freedom from Religion Foundation and three pseudonymous
       individuals sued in 2017 to stop the same practice by Judge Mack (Case No.
       4:17-CV-0881 (S.D. Tex.). In that case, Plaintiffs sued Judge Mack in his
       official capacity on behalf of Montgomery County, Texas. In 2018, Judge
       Werlein dismissed the claims against the County for lack of Article III
       standing.

4.     Specify the allegation of federal jurisdiction.
       Plaintiffs allege that this Court has federal question jurisdiction pursuant
       to 28 U.S.C. §1331.

5.     Name the parties who disagree and the reasons.
       Defendant Mack in his personal capacity objects that no Plaintiffs have
       standing, for the reasons stated in his Motion to Dismiss and Brief in
       Support (Doc. 12).

       The State of Texas has entered an appearance as a third party and filed a
       Motion for Leave to File Brief Regarding Its Interests (Doc. 20). Through its
       proposed Brief the State objects that no Plaintiffs have standing for the
       reasons set forth therein.

       No appearance has been entered on behalf of Judge Mack in his official
       judicial capacity.

6.     List anticipated additional parties that should be included, when they can be added,
       and by whom they are wanted.
       The parties do not presently anticipate that any additional parties should
       be included.

7.     List anticipated interventions.
       The parties do not presently anticipate any interventions.

8.     Describe class-action issues.
       There are no class-action issues in this matter.

9.     State whether each party represents that it has made the initial disclosures
       required by Rule 26(a). If not, describe the arrangements that have been made to
       complete the disclosures.
       The parties have not yet made their initial disclosures but have agreed to
       make the required disclosures within the time required by Rule 26(a)(1)(C).

10.    Describe the proposed agreed discovery plan, including:
       A.     Responses to all the matters raised in Rule 26(f).
          (A) Judge Mack plans to file a Motion to Stay Discovery Pending
              Decision on His Motion to Dismiss. This motion will request a stay of
Case 4:19-cv-01934 Document 27 Filed on 11/08/19 in TXSD Page 3 of 8




         all discovery except initial disclosures, which Judge Mack has
         agreed to do. Plaintiffs are opposed to this motion.
   (B)   Plaintiffs anticipate taking discovery on the policies with regard to
         all aspects of the challenged courtroom-prayer practice; the means
         used to select prayer leaders; the means used to determine the
         content of prayers; whether the courtroom-prayer practice serves a
         secular purpose; whether the practice has the effect of promoting
         particular religious beliefs; whether the practice fosters an excessive
         entanglement between government and religion; whether the
         practice creates a coercive environment that pressures attendees to
         participate; the person or persons responsible for enacting policies
         within the Precinct 1 Court; and other areas relevant to the alleged
         courtroom-prayer practice.
         Judge Mack anticipates taking discovery on both jurisdiction and
         the merits, including the Plaintiffs’ alleged injuries, the individual
         Plaintiff’s alleged membership in Plaintiff Freedom from Religion
         Foundation, the individual Plaintiff’s experiences in Judge Mack’s
         courtroom, the custom and practice of other justices of the peace in
         Montgomery County and other Texas counties, Plaintiffs’
         backgrounds and other lawsuits in which Plaintiffs have been
         parties, and the organization and membership of FFRF and other
         aspects of FFRF with regard to FFRF’s standing.
         The parties suggest a discovery deadline 240 days after discovery
         commences, thus allowing for the drafting and filing of summary
         judgment motions well before the trial date. The parties are not in
         agreement as to when discovery should commence (see #11, below).
   (C)   The parties do not anticipate any issues related to the preservation
         of electronically stored information. Any electronically stored
         information will be produced either (1) in PDF format, with optical
         character recognition where possible, or (2) in industry-standard
         formats (e.g., TIFF images, TXT files, native files) with accompanying
         load files containing metadata and cross-reference information.
   (D)   With regard to claims of privilege, the parties agree that privilege
         logs will be produced along with their discovery responses, and said
         logs shall state whether any documents have been withheld in
         connection with each such privilege claim. The log will also provide
         necessary information explaining the basis of the claim of privilege.
         The parties also stipulate that communications between co-counsel
         are in fact privileged and need not be listed in said logs.
   (E)   The parties do not believe any changes should be made to the
         discovery limitations imposed by the applicable rules, with the
         exception of the additional limitations in Plaintiffs’ Proposed
         Protective Order (Doc. 2-1).
   (F)   The parties do not request any orders pursuant to Rule 16 or Rule
         26(c), with the exception of Plaintiffs’ Motion for Protective Order
         (Doc. 2), which is pending before the Court, and Judge Mack’s
         forthcoming Motion to Stay Discovery Pending Decision on His
         Motion to Dismiss.
Case 4:19-cv-01934 Document 27 Filed on 11/08/19 in TXSD Page 4 of 8




 B.    When and to whom the plaintiff anticipates it may send interrogatories.
       Plaintiffs anticipate they will send interrogatories to Defendant
       Mack, in both his personal and official judicial capacities, within 30
       days after discovery commences.

 C.    When and to whom the defendant anticipates it may send interrogatories.
       Judge Mack anticipates serving interrogatories on Plaintiffs within
       60 days after discovery commences.

 D.    Of whom and by when the plaintiff anticipates taking oral depositions.
       Plaintiffs anticipate deposing Defendant Mack in both his personal
       and official judicial capacities, as well as additional third parties
       identified as being involved in the courtroom-prayer practice and
       related practices subject to this suit. Plaintiffs anticipate completing
       depositions no later than 120 days after discovery commences.

 E.    Of whom and by when the defendant anticipates taking oral depositions.
       Judge Mack anticipates deposing Plaintiffs and any other person or
       organization Plaintiffs identify in initial disclosures. Judge Mack
       anticipates completing depositions 180 days after discovery
       commences.

 F.    When the plaintiff (or the party with the burden of proof on an issue) will be
       able to designate experts and provide the reports required by Rule
       26(a)(2)(B), and when the opposing party will be able to designate responsive
       experts and provide their reports.
       Judge Mack shall designate any expert witnesses on the issue of the
       history of courtroom prayer, and Plaintiffs shall designate any
       experts on all other issues, no later than 120 days after discovery
       commences.

       Plaintiffs shall designate any responsive experts on the issue of the
       history of courtroom prayer, and Judge Mack shall designate any
       responsive experts on all other issues, no later than 180 days after
       discovery commences.

 G.    List expert depositions the plaintiff (or the party with the burden of proof on
       an issue) anticipates taking and their anticipated completion date. See Rule
       26(a)(2)(B) (expert report).
       Plaintiffs anticipate deposing any expert witnesses designated on
       the issue of the history of courtroom prayer no later than 180 days
       after discovery commences and do not otherwise anticipate taking
       expert depositions.

 H.    List expert depositions the opposing party anticipates taking and their
       anticipated completion date. See Rule 26(a)(2)(B) (expert report).
       Judge Mack anticipates deposing any expert witnesses designated
       by Plaintiffs no later than 240 days after discovery commences.
      Case 4:19-cv-01934 Document 27 Filed on 11/08/19 in TXSD Page 5 of 8




11.    If the parties are not agreed on a part of the discovery plan, describe the separate
       views and proposals of each party.
       The parties are not in agreement as to when discovery should commence.
       Plaintiffs believe that discovery should begin promptly after the Rule 26(f)
       conference, as established in Fed. R. Civ. P. 26(d)(1). Judge Mack believes
       that discovery should begin after the Court’s decision on Judge Mack’s
       Motion to Dismiss (if the motion is denied).

12.    Specify the discovery beyond initial disclosures that has been undertaken to date.
       Plaintiffs conducted discovery in a prior case challenging the same
       courtroom-prayer practice, with Montgomery County as the sole
       defendant. That discovery was completed prior to July 1, 2018.

13.    State the date the planned discovery can reasonably be completed.
       The parties anticipate completing discovery 240 days after discovery
       commences.

14.    Describe the possibilities for a prompt settlement or resolution of the case that were
       discussed in your Rule 26(f) meeting.
       The parties have conferred through their counsel but do not presently
       believe that resolution of this case through alternative dispute resolution
       techniques will be effective in resolving the issues in this case.

15.    Describe what each party has done or agreed to do to bring about a prompt
       resolution.
       The parties have conferred through their counsel but have been unable to
       resolve this case.

16.    From the attorneys’ discussion with the client, state the alternative dispute
       resolution techniques that are reasonably suitable, and state when such a technique
       may be effectively used in this case.
       Due to the nature of the issues presented in this case, the parties do not
       presently believe that alternative dispute resolution techniques will be
       effective in resolving the issues in this case.

17.    Magistrate judges may now hear jury and non-jury trials. Indicate the parties' joint
       position on a trial before a magistrate judge.
       The parties object to this matter being heard by a magistrate judge.

18.    State whether a jury demand has been made and if it was made on time.
       No party has made a demand for a jury and no party anticipates making
       such a demand.

19.    Specify the number of hours it will take to present the evidence in this case.
       The parties anticipate that the evidence in this case will take
       approximately 30 hours to present.
      Case 4:19-cv-01934 Document 27 Filed on 11/08/19 in TXSD Page 6 of 8




20.    List pending motions that could be ruled on at the initial pretrial and scheduling
       conference.
       Plaintiffs’ Motion for Protective Order (Doc. 2);
       Judge Mack’s forthcoming Motion to Stay Discovery Pending Decision on
       His Motion to Dismiss.

21.    List other motions pending.
       Defendant Mack’s Individual Capacity Motion to Dismiss (Doc. 12);
       State of Texas’s Third Party Motion for Leave to File Brief Regarding Its
       Interests (Doc. 20).

22.    Indicate other matters peculiar to this case, including discovery, that deserve the
       special attention of the court at the conference.
       No particular matters deserve special attention in this case.

23.    List the names, bar numbers, addresses and telephone numbers of all counsel.

Samuel T. Grover
Wis. State Bar No. 1096047
S.D. Tex. Bar No. 3050690
Freedom From Religion Foundation
P. O. Box 750
Madison, WI 53701
Telephone: 608-256-8900

Elizabeth Cavell
Wis. State Bar No. 1089353
Admitted Pro Hac Vice
Freedom From Religion Foundation
P. O. Box 750
Madison, WI 53701
Telephone: (608) 256-8900

Ayesha Khan
D.C. Bar No. 426836
Admitted Pro Hac Vice
Rock Creek Law, LLC
5309 Burling Terrace
Bethesda, MD 20814
Telephone: 301-246-0346

Counsel for Plaintiffs                                   Date Nov. 4, 2019


Allyson N. Ho
Gibson, Dunn & Crutcher, LLP
2001 Ross Avenue
Suite 2100
Dallas, TX 75201
     Case 4:19-cv-01934 Document 27 Filed on 11/08/19 in TXSD Page 7 of 8




214-698-3233
Tex. Bar No. 24033667
S.D. Tex. Bar No. 1024306

Bradley G. Hubbard
Gibson, Dunn & Crutcher, LLP
2001 Ross Avenue
Suite 2100
Dallas, TX 75201
214-698-3326
Tex. Bar No. 24090174
S.D. Tex. Bar No. 3450976

Bennett Rawicki
Gibson, Dunn & Crutcher, LLP
2001 Ross Avenue
Suite 2100
Dallas, TX 75201
214-698-3322
Tex. Bar No. 24083708
S.D. Tex. Bar No. 3471399

Michael Dan Berry
First Liberty Institute
2001 W Plano Pkwy
Ste 1600
Plano, TX 75075
972-941-4444
Tex. Bar No. 24085835
S.D. Tex. Bar No. 2412537

John Ehrett
Gibson, Dunn & Crutcher, LLP
1050 Connecticut Ave, NW
Washington, DC 20036-5306
202-955-8262
Va. Bar No. 93486
(admitted pro hac vice)

Counsel for Defendant Mack (Individual Capacity)   Date Nov. 4, 2019


Christopher D. Hilton
Texas Office of the Attorney General
PO Box 12548
Capitol Station
Austin, TX 78711
512-463-2120
Tex. Bar No. 24087727
     Case 4:19-cv-01934 Document 27 Filed on 11/08/19 in TXSD Page 8 of 8




Counsel for State of Texas as Third Party      Date
